Citation Nr: 1736291	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-03 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement for service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from December 1963 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which denied service connection for PTSD. Jurisdiction of the claim was later transferred to Montgomery, Alabama. 

The Veteran travel Board hearing before the undersigned Veteran Law Judge, in February 2017. Unfortunately, a complete transcript of the hearing is not available. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but remand is necessary to decide this case.  

As noted above, the Veteran was given a travel Board hearing in February 2017.  However, a complete transcript was not captured. For this reason, the Board sent a correspondence to the Veteran asking if he wanted another hearing.  In a letter dated July 2010, the Veteran indicated that he wants to have another travel Board hearing before the Board adjudicates the claim.  Therefore, a remand is necessary to schedule another hearing. 

Accordingly, the case is REMANDED for the following action:

1. Schedule a travel Board hearing at the next available date.  Send a notice letter with the date, time, and location of this hearing to the Veteran's current address and put a copy in the claims file. 

2. Once the Veteran has been afforded this requested hearing, or in the event that he withdraws this hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




